





CITATION: Turmel v. CBC (Dragons'
          Den), 2011 ONCA 519

DATE: 20110713


DOCKET: C53732 and C52849


COURT OF APPEAL FOR ONTARIO


Doherty, Laskin and Simmons JJ.A.


BETWEEN:


John C. Turmel


Plaintiff (Appellant)


and


CBC (Dragons Den)


Defendant (Respondent)


John C. Turmel, acting in person


M. Philip Tunley and Paul Saguil, for the respondent


Heard: July 12, 2011


On appeal from the judgment of
          Justice Thomas R. Lofchik of the Superior Court of Justice, dated September
          27, 2010 (C52849) and the judgment of Justice Harrison S. Arrell of the
          Superior Court of Justice, dated April 19, 2011 (C53732).


APPEAL BOOK ENDORSEMENT

[1]

The appellant voluntarily agreed to go on the show.  In order to do so,
    he was required to and did sign a consent.  Paragraph 27 of the consent
    precluded the two actions he commenced.
[2]

The only issue on the appeal is whether it would be unconscionable for
    the court to give effect to the terms of the consent.  We are of the view that
    it would not be unconscionable.
[3]

The Contestant Guide alerted the appellant to read the consent for the
    detailed rules about the show.  Before the taping, the appellant was given
    ample time to read the consent and was free to ask for more time to review it. 
    He did not ask for more time and signed the consent without expressing any
    concern about its terms.
[4]

Therefore, this appeal and the appeal in file C52849 are dismissed. 
    Costs of this and the companion appeal to the respondent in the amount of
    $3,500, inclusive of disbursements and applicable taxes.